Mr. Robert Walker Mr. Cleon Rogers Arkansas for Legalized Lottery P.O. Box 1524 Little Rock, Arkansas  72203
Dear Messrs. Robert Walker and Cleon Rogers:
This is in response to your request, received by this office on October 6, 1987, for certification of the following popular name and ballot file:
(Popular Name)
STATE LOTTERY AMENDMENT
(Ballot Title)
A proposed constitutional amendment to Article 19, Section 14 of the Arkansas Constitution of 1874; to authorize the State of Arkansas to conduct and administer state lotteries; to provide that the proceeds from such lotteries shall be distributed as follows:  55% shall be used for paying winning participants; 15% shall be used to off-set all operational and administrative costs; and 30% shall be designated as net revenues and shall be used and distributed as follows:  25% for county law enforcement purposes; 10% to the county road fund; 10% to the county general fund; 5% to the state prisons; 20% to indigent health care; 10% to aging and senior adult services; 15% to alcohol and drug abuse education, prevention and treatment programs; 5% to the department of parks and tourism; to retain the present prohibition against private lotteries; and to mandate that the Arkansas General Assembly shall implement authorizing legislation upon the convening of the Seventy-seventh General Assembly in January of 1989.
The Attorney General is required pursuant to Ark. Stat. Ann. 2-208 (Supp. 1985) to approve and certify the popular name and ballot title of all proposed initiative or referendum acts or amendments before the petitions are circulated for signature.
The purpose of my review and certification is to ensure that the ballot title and popular name honestly, intelligibly and fairly set forth the purpose of a proposed act or amendment.  Arkansas Women's Political Caucus v. Riviere, 283 Ark. 463, 466, 677 S.W.2d 846
(1984).  Section 2-208 neither requires nor authorizes this office to make any legal determinations concerning the merits of the act or amendment or the likelihood that the act or amendment will accomplish its stated objectives.  Consequently, this review has been limited to determining whether your proposed ballot title and popular name accurately and impartially summarize the provisions of your proposed amendment.
A popular name serves to identify the amendment and need not contain detailed information which might be required of a ballot title.  Chaney v. Bryant, 259 Ark. 294, 297, 532 S.W.2d 741
(1976).  A ballot title must include an impartial summary of the proposed amendment which will give the voter a fair understanding of the issues presented.  Hoban v. Hall, 229 Ark. 416, 417,316 S.W.2d 185 (1958); Becker v. Riviere, 270 Ark. 219, 223,604 S.W.2d 555 (1980).
Based upon the foregoing, the proposed popular name and ballot title are deemed sufficient as submitted and are hereby approved and certified.
Pursuant to Section 2-206, instructions to canvassers and signers are enclosed herewith.